EXHIBIT 10.6

NEKTAR THERAPEUTICS

2012 PERFORMANCE INCENTIVE PLAN

STOCK OPTION AGREEMENT

(US OPTIONHOLDERS)

Pursuant to the Stock Option Grant Notice, which may be in such form (including
electronic form) as prescribed by the Administrator from time to time (“Option
Notice”), and this Stock Option Agreement, Nektar Therapeutics (the “Company”)
has granted you an option under its 2012 Performance Incentive Plan (the “Plan”)
to purchase the number of shares of the Company’s Common Stock indicated in the
Option Notice at the exercise price indicated in the Option Notice. Defined
terms not explicitly defined in this Stock Option Agreement but defined in the
Plan shall have the same definitions as in the Plan.

The details of your option are as follows:

1. VESTING. Subject to the limitations contained herein, your option will vest
as provided in the Option Notice, provided that vesting will cease upon the
termination of your continuous employment or service with the Company or any of
its Subsidiaries (your “Continuous Service”). Notwithstanding the foregoing, in
the event your Continuous Service is terminated as a result of your death, your
option shall become fully vested and exercisable as of the date of such
termination.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares subject to your
option and your exercise price per share referenced in the Option Notice may be
adjusted from time to time for capitalization adjustments, as provided in the
Plan.

3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (i.e., a “Non-Exempt Employee”), you may not exercise your option
until at least six (6) months following the Date of Grant specified in your
Option Notice, notwithstanding any other provision of your option.

4. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in one or more of the following forms:

(a) In cash or by check;

(b) Provided that at the time of exercise the Common Stock is publicly traded on
a nationally recognized stock exchange, and as may be permitted by the Company
in its sole discretion and subject to such procedures as the Administrator may
adopt, pursuant to a “cashless exercise” with a third party who provides
financing for the purposes of (or who otherwise facilitates) the purchase or
exercise of awards; or

 

1



--------------------------------------------------------------------------------

(c) As permitted by the Company in its sole discretion, (i) by delivery of
already-owned shares of Common Stock either that you have held for the period
required to avoid a charge to the Company’s reported earnings or that you did
not acquire, directly or indirectly from the Company, that are owned free and
clear of any liens, claims, encumbrances or security interests, and that are
valued at fair market value on the date of exercise (as determined under the
Plan), or (ii) a reduction in the number of shares of Common Stock otherwise
deliverable to you (valued at their fair market value on the exercise date, as
determined under the Plan) pursuant to the exercise of the option. “Delivery”
for these purposes, in the sole discretion of the Company at the time your
option is exercised, shall include delivery to the Company of your attestation
of ownership of such shares of Common Stock in a form approved by the Company.
Notwithstanding the foregoing, your option may not be exercised by tender to the
Company of Common Stock to the extent such tender would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock.

5. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, your option may not be exercised unless the shares issuable upon
exercise of your option are then registered under the Securities Act or, if such
shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your option must also comply with other
applicable laws and regulations governing the option, and the option may not be
exercised if the Company determines that the exercise would not be in material
compliance with such laws and regulations.

6. TERM. The term of your option commences on the Date of Grant and expires upon
the earliest of the following:

(a) three (3) months after the termination of your Continuous Service for any
reason other than death or Disability, provided that (i) if during any part of
such three (3)-month period the option is not exercisable solely because of the
condition set forth in Section 5, the option shall not expire until the earlier
of the Expiration Date indicated on the Option Notice or until it shall have
been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service, and (ii) if (x) you are a Non-Exempt
Employee, (y) you terminate your Continuous Service within six (6) months after
the Date of Grant specified in your Option Notice, and (z) you have vested in a
portion of your option at the time of your termination of Continuous Service,
your option shall not expire until the earlier of (A) the later of the date that
is seven (7) months after the Date of Grant specified in your Option Notice or
the date that is three (3) months after the termination of your Continuous
Service or (B) the Expiration Date;

(b) twelve (12) months after the termination of your Continuous Service due to
Disability;

 

2



--------------------------------------------------------------------------------

(c) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for a reason other than death;

(d) the Expiration Date indicated in the Option Notice (which shall not be later
than the eighth (8th) anniversary of the Date of Grant); or

(e) the eighth (8th) anniversary of the Date of Grant.

For purposes of the option, “Disability” means a “permanent and total
disability” within the meaning of Section 22(e)(3) of the Code.

Note, if you are a US taxpayer and your option is an incentive stock option, to
obtain the federal income tax advantages associated with an “incentive stock
option,” the Code requires that at all times beginning on the Date of Grant of
your option and ending on the day three (3) months before the date of your
option’s exercise, you must be an employee of the Company or a Subsidiary,
except in the event of your death or Disability. The Company has provided for
extended exercisability of your option under certain circumstances for your
benefit but cannot guarantee that your option will necessarily be treated as an
“incentive stock option” if you continue to provide services to the Company or a
Subsidiary as a consultant or director after your employment terminates or if
you otherwise exercise your option more than three (3) months after the date
your employment terminates.

7. EXERCISE.

(a) You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company), or by
completion of such other exercise procedures as may be prescribed by the
Administrator from time to time, and payment of the exercise price to the
Secretary of the Company, or to such other person as the Company may designate,
during regular business hours, together with such additional documents as the
Company may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to arrange for the payment to the
Company of any required tax withholding in connection with such exercise as
described in Section 10 below.

(c) If your option is an incentive stock option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

8. TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you.

 

3



--------------------------------------------------------------------------------

9. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or a Subsidiary, or of the Company or a Subsidiary to continue your
employment or service. In addition, nothing in your option shall obligate the
Company or any Subsidiary, their respective shareholders, boards of directors,
officers or employees to continue any relationship that you might have as a
director or consultant for the Company or any Subsidiary.

10. TAX OBLIGATIONS.

(a) You are responsible for satisfaction of all federal, state, local and
foreign tax withholding obligations of the Company and its Subsidiaries, if any,
which arise in connection with the option, including, without limitation,
obligations arising upon (i) the exercise, in whole or in part, of the option,
(ii) the transfer, in whole or in part, of any shares acquired upon exercise of
the option, (iii) the operation of any law or regulation providing for the
imputation of interest, or (iv) the lapsing of any restriction with respect to
any shares acquired upon exercise of the option. No shares of Common Stock will
be issued until the Company has received a definitive agreement or other
documentation satisfactory to the Company, in its sole discretion, that all such
obligations have been or will be satisfied by you. Regardless of whether the
Company properly withholds the full amount of such obligations, you hereby
acknowledge and agree that all such obligations shall transfer in their entirety
from the Company to you and that such liability shall be ultimately your
responsibility and liability.

(b) You hereby authorize the Company or any of its Subsidiaries to withhold from
payroll and any other amounts payable to you and otherwise agree to make
adequate provision for any sums required to satisfy the federal, state, local
and foreign tax obligations, if any, of the Company or any of its Subsidiaries
arising in connection with the option. In the event that the Company determines
that the tax obligations will not be satisfied by the method described above,
you authorize the Company’s designated third party plan administrator (i.e.
E*Trade or such successor third party administrator as the Company may designate
from time to time), to sell a number of shares of Common Stock that are
exercised under the option, which the Company determines is sufficient to
generate an amount that meets the tax obligations plus additional shares, as
necessary, to account for rounding and market fluctuations, and to pay such tax
withholding amounts to the Company. The shares of Common Stock may be sold as
part of a block trade with other participants of the Plan in which all
participants receive an average price. Any adverse consequences to you resulting
from the procedure permitted under this Section 10, including, without
limitation, tax consequences and any loss of prospective stock appreciation,
shall be your sole responsibility and there shall be no liability to the Company
for any adverse consequences of any nature whatsoever.

(c) The Company may, in its discretion, permit or require you to satisfy all or
any portion of the tax withholding obligations described in this Section 10 by
deducting from the shares of Common Stock otherwise deliverable to you in
settlement of the option a number of shares of Common Stock having a fair market
value, as determined by the Company as of the date on which the tax obligations
arise, not in excess of the minimum amount of such tax obligations determined by
the applicable withholding rates.

 

4



--------------------------------------------------------------------------------

(d) You hereby acknowledge that you understand that you may suffer adverse tax
consequences as a result of the exercise of the option or disposition of the
shares. You hereby represent that you have consulted with any tax consultants
the you deem advisable in connection with the exercise of the option or
disposition of the shares and that you are not relying on the Company for any
tax advice.

11. EMPLOYMENT CONDITIONS. In accepting the option, you acknowledge that:

(a) Any notice period mandated under any applicable laws shall not be treated as
service for the purpose of determining the vesting of the option; and your right
to receive shares of Common Stock in settlement of the option after termination
as an employee, if any, will be measured by the date of your termination as an
employee and will not be extended by any notice period mandated under the
applicable law. Subject to the foregoing and the provisions of the Plan, the
Company, in its sole discretion, shall determine whether your status as an
employee or other service-provider has terminated and the effective date of such
termination.

(b) The vesting of the option shall cease upon, and no portion of the option
shall become vested following, your termination as an employee or other
service-provider for any reason except as may be explicitly provided by the Plan
or this Stock Option Agreement. Unless otherwise provided in the Plan or this
Stock Option Agreement, the unvested portion of the option at the time of your
termination as an employee or other service-provider will be forfeited.

(c) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, subject to Section 8.6.5 of the Plan.

(d) The grant of the option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past.

(e) All decisions with respect to future option grants, if any, will be at the
sole discretion of the Company.

(f) You are voluntarily participating in the Plan.

(g) The option is an extraordinary item that does not constitute compensation of
any kind for service rendered to the Company (or any Subsidiary), and which is
outside the scope of your employment contract, if any. In addition, the option
is not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

 

5



--------------------------------------------------------------------------------

(h) The future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty. If you obtain shares upon settlement of the
option, the value of those shares may increase or decrease.

(i) No claim or entitlement to compensation or damages arises from termination
of the option or diminution in value of the option or shares of Common Stock
acquired upon settlement of the option resulting from your termination of
employment or service (for any reason whether or not in breach of the local law)
and you irrevocably release the Company and each Subsidiary from any such claim
that may arise. If, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen then, by signing this Stock
Option Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such a claim.

12. GENERAL PROVISIONS.

(a) Successors and Assigns. Except as provided herein to the contrary, this
Stock Option Agreement shall be binding upon and inure to the benefit of the
parties to this Stock Option Agreement, their respective successors and
permitted assigns.

(b) No Assignment. Except as otherwise provided in this Stock Option Agreement,
you shall not assign any of your under this Stock Option Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Stock Option Agreement, but no such assignment shall release the
Company of any obligations pursuant to this Stock Option Agreement.

(c) Severability. The validity, legality or enforceability of the remainder of
this Stock Option Agreement shall not be affected even if one or more of the
provisions of this Stock Option Agreement shall be held to be invalid, illegal
or unenforceable in any respect.

(d) Administration. Any determination by the Administrator in connection with
any question or issue arising under the Plan or this Stock Option Agreement
shall be final, conclusive, and binding on you, the Company, and all other
persons.

(e) Headings. The section headings in this Stock Option Agreement are inserted
only as a matter of convenience, and in no way define, limit or interpret the
scope of this Stock Option Agreement or of any particular section.

(f) Delivery of Documents and Notices. Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Stock Option Agreement provides for effectiveness only upon actual receipt of
such notice) upon personal delivery through electronic delivery at the e-mail
address, if any, provided for you by the Company, or, upon deposit in the local
postal service, by registered or certified mail, or with a nationally recognized
overnight courier service with postage and fees prepaid, addressed to the other
party at the address of such party set forth in this Stock Option Agreement or
at such other address as such party may designate in writing from time to time
to the other party.

 

6



--------------------------------------------------------------------------------

(i) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Option Notice, this Stock Option
Agreement, and any reports of the Company provided generally to the Company’s
shareholders, may be delivered to you electronically. In addition, if permitted
by the Company, you may deliver electronically this Stock Option Agreement and
Exercise Notice called for by Section 7(a) to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.

(ii) Consent to Electronic Delivery. You acknowledge that you have read
Section 12(f)(i) of this Stock Option Agreement and consent to the electronic
delivery of the Plan documents and, if permitted by the Company, the delivery of
this Stock Option Agreement and exercise notice, as described in
Section 12(f)(i) You acknowledge that you may receive from the Company a paper
copy of any documents delivered electronically at no cost to you by contacting
the Company by telephone or in writing. You further acknowledge that you will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails. Similarly, you understand that you must provide the
Company or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails. You may
revoke your consent to the electronic delivery of documents described in
Section 12(f)(i) or may change the electronic mail address to which such
documents are to be delivered (if you have provided an electronic mail address)
at any time by notifying the Company of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail. Finally, you understand
that you are not required to consent to electronic delivery of documents
described in Section 12(f)(i).

13. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control. This Stock Option Agreement is
governed by the laws of the State of Delaware.

14. CLAWBACK POLICY. Your option is subject to the terms of the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require forfeiture of the option and repayment or
forfeiture of any shares of Common Stock or other cash or property received with
respect to the option (including any value received from a disposition of the
shares acquired upon exercise of the option).

 

7



--------------------------------------------------------------------------------

NEKTAR THERAPEUTICS

2012 PERFORMANCE INCENTIVE PLAN

PERFORMANCE STOCK OPTION AGREEMENT

(EXECUTIVE OFFICERS)

Pursuant to the Stock Option Grant Notice, which may be in such form (including
electronic form) as prescribed by the Administrator from time to time (“Option
Notice”), and this Stock Option Agreement, Nektar Therapeutics (the “Company”)
has granted you an option under its 2012 Performance Incentive Plan (the “Plan”)
to purchase the number of shares of the Company’s Common Stock indicated in the
Option Notice at the exercise price indicated in the Option Notice. Defined
terms not explicitly defined in this Stock Option Agreement but defined in the
Plan shall have the same definitions as in the Plan.

The details of your option are as follows:

1. VESTING. Your option is subject to both the time-based and performance-based
vesting requirements provided below in this Section 1.

(a) TIME-BASED VESTING. Subject to Section 1(b) below, your option will vest in
forty-eight (48) substantially equal monthly installments following the Vesting
Commencement Date, subject in each case to your Continuous Service through the
applicable vesting date. Notwithstanding the foregoing, in the event your
Continuous Service is terminated as a result of your death, your option shall
become fully vested and exercisable as of the date of such termination.

(b) PERFORMANCE-BASED VESTING. Notwithstanding the vesting schedule set forth in
Section 1(a), the vesting of your option is contingent upon the achievement by
the Company of the performance goal set forth below in this Section 1(b) (the
“Performance Goal”) at any time during the period of five (5) years commencing
on the Date of Grant (the “Performance Period”). If the Company achieves the
Performance Goal during the Performance Period and your Continuous Service with
the Company continues through the date on which the Performance Goal is
achieved, your option will be vested and exercisable on the date of achievement
of the Performance Goal to the extent the time-based vesting requirements set
forth in Section 1(a) have been met and, as to any portion of your option that
is outstanding and unvested on such date, will continue to be eligible to vest
and become exercisable in accordance with the vesting schedule set forth in
Section 1(a). In the event that the Company does not achieve the Performance
Goal set forth below on or before the last day of the Performance Period (and
the option has not previously vested in connection with your death as provided
above in Section 1(a) or in connection with a corporate transaction as provided
in Section 7.2 of the Plan), your option, to the extent then outstanding, will
terminate on the last day of the Performance Period.

The Performance Goal applicable to your option shall be the filing by the
Company, or a collaboration partner of the Company, of either a new drug
application (a

 

1



--------------------------------------------------------------------------------

“NDA”) or biologics license application (a “BLA”) with the United States Food
and Drug Administration or a marketing authorization application with the
European Medicines Agency (an “MAA”) for any Proprietary Company Program (as
hereinafter defined), including without limitation, any one of the following
drug candidates: (1) naloxegol (an oral peripherally-acting opioid antagonist);
(2) etirinotecan (a topoisomerase I inhibitor); (3) NKTR-061/Amikacin Inhale (a
drug-device combination for an inhaled solution of amikacin); or (4) BAX-855 (a
longer-acting (PEGylated) form of a full-length recombinant factor VIII (rFVIII)
protein). For the purposes of the foregoing, a “Proprietary Company Program”
includes drug candidates for which the Company acts as the sponsor of the NDA,
BLA or MAA, as the case may be, or drug candidates licensed by the Company to a
third party (and in such case the third party is the sponsor of the NDA, BLA or
MAA, as the case may be) in which the Company is entitled to an average
potential royalty on net sales of the drug candidate equal to or greater than
7.5%. The “average potential royalty on net sales” is determined by the quotient
of (x) the sum of the lowest and highest applicable royalty rate payable to the
Company based on net sales of the drug candidate, divided by (y) 2.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares subject to your
option and your exercise price per share referenced in the Option Notice may be
adjusted from time to time for capitalization adjustments, as provided in the
Plan.

3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (i.e., a “Non-Exempt Employee”), you may not exercise your option
until at least six (6) months following the Date of Grant specified in your
Option Notice, notwithstanding any other provision of your option.

4. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in one or more of the following forms:

(a) In cash or by check;

(b) Provided that at the time of exercise the Common Stock is publicly traded on
a nationally recognized stock exchange, and as may be permitted by the Company
in its sole discretion and subject to such procedures as the Administrator may
adopt, pursuant to a “cashless exercise” with a third party who provides
financing for the purposes of (or who otherwise facilitates) the purchase or
exercise of awards; or

(c) As permitted by the Company in its sole discretion, (i) by delivery of
already-owned shares of Common Stock either that you have held for the period
required to avoid a charge to the Company’s reported earnings or that you did
not acquire, directly or indirectly from the Company, that are owned free and
clear of any liens, claims, encumbrances or security interests, and that are
valued at fair market value on the date of exercise (as determined under the
Plan), or (ii) a reduction in the number of shares of Common Stock otherwise
deliverable to you (valued at their fair market value on the exercise date, as
determined under the Plan) pursuant to the exercise of the option. “Delivery”
for these purposes, in the sole

 

2



--------------------------------------------------------------------------------

discretion of the Company at the time your option is exercised, shall include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. Notwithstanding the foregoing,
your option may not be exercised by tender to the Company of Common Stock to the
extent such tender would constitute a violation of the provisions of any law,
regulation or agreement restricting the redemption of the Company’s stock.

5. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, your option may not be exercised unless the shares issuable upon
exercise of your option are then registered under the Securities Act or, if such
shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your option must also comply with other
applicable laws and regulations governing the option, and the option may not be
exercised if the Company determines that the exercise would not be in material
compliance with such laws and regulations.

6. TERM. The term of your option commences on the Date of Grant and expires upon
the earliest of the following:

(a) three (3) months after the termination of your Continuous Service for any
reason other than death or Disability, provided that (i) if during any part of
such three (3)-month period the option is not exercisable solely because of the
condition set forth in Section 5, the option shall not expire until the earlier
of the Expiration Date indicated on the Option Notice or until it shall have
been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service, and (ii) if (x) you are a Non-Exempt
Employee, (y) you terminate your Continuous Service within six (6) months after
the Date of Grant specified in your Option Notice, and (z) you have vested in a
portion of your option at the time of your termination of Continuous Service,
your option shall not expire until the earlier of (A) the later of the date that
is seven (7) months after the Date of Grant specified in your Option Notice or
the date that is three (3) months after the termination of your Continuous
Service or (B) the Expiration Date;

(b) twelve (12) months after the termination of your Continuous Service due to
Disability;

(c) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for a reason other than death;

(d) the Expiration Date indicated in the Option Notice (which shall not be later
than the eighth (8th) anniversary of the Date of Grant); or

(e) the eighth (8th) anniversary of the Date of Grant.

For purposes of the option, “Disability” means a “permanent and total
disability” within the meaning of Section 22(e)(3) of the Code.

 

3



--------------------------------------------------------------------------------

Note, if you are a US taxpayer and your option is an incentive stock option, to
obtain the federal income tax advantages associated with an “incentive stock
option,” the Code requires that at all times beginning on the Date of Grant of
your option and ending on the day three (3) months before the date of your
option’s exercise, you must be an employee of the Company or a Subsidiary,
except in the event of your death or Disability. The Company has provided for
extended exercisability of your option under certain circumstances for your
benefit but cannot guarantee that your option will necessarily be treated as an
“incentive stock option” if you continue to provide services to the Company or a
Subsidiary as a consultant or director after your employment terminates or if
you otherwise exercise your option more than three (3) months after the date
your employment terminates.

7. EXERCISE.

(a) You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company), or by
completion of such other exercise procedures as may be prescribed by the
Administrator from time to time, and payment of the exercise price to the
Secretary of the Company, or to such other person as the Company may designate,
during regular business hours, together with such additional documents as the
Company may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to arrange for the payment to the
Company of any required tax withholding in connection with such exercise as
described in Section 10 below.

(c) If your option is an incentive stock option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

8. TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you.

9. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or a Subsidiary, or of the Company or a Subsidiary to continue your
employment or service. In addition, nothing in your option shall obligate the
Company or any Subsidiary, their respective shareholders, boards of directors,
officers or employees to continue any relationship that you might have as a
director or consultant for the Company or any Subsidiary.

10. TAX OBLIGATIONS.

(a) You are responsible for satisfaction of all federal, state, local and
foreign tax withholding obligations of the Company and its Subsidiaries, if any,
which arise in connection with the option, including, without limitation,
obligations arising upon (i) the exercise, in whole

 

4



--------------------------------------------------------------------------------

or in part, of the option, (ii) the transfer, in whole or in part, of any shares
acquired upon exercise of the option, (iii) the operation of any law or
regulation providing for the imputation of interest, or (iv) the lapsing of any
restriction with respect to any shares acquired upon exercise of the option. No
shares of Common Stock will be issued until the Company has received a
definitive agreement or other documentation satisfactory to the Company, in its
sole discretion, that all such obligations have been or will be satisfied by
you. Regardless of whether the Company properly withholds the full amount of
such obligations, you hereby acknowledge and agree that all such obligations
shall transfer in their entirety from the Company to you and that such liability
shall be ultimately your responsibility and liability.

(b) You hereby authorize the Company or any of its Subsidiaries to withhold from
payroll and any other amounts payable to you and otherwise agree to make
adequate provision for any sums required to satisfy the federal, state, local
and foreign tax obligations, if any, of the Company or any of its Subsidiaries
arising in connection with the option. In the event that the Company determines
that the tax obligations will not be satisfied by the method described above,
you authorize the Company’s designated third party plan administrator (i.e.
E*Trade or such successor third party administrator as the Company may designate
from time to time), to sell a number of shares of Common Stock that are
exercised under the option, which the Company determines is sufficient to
generate an amount that meets the tax obligations plus additional shares, as
necessary, to account for rounding and market fluctuations, and to pay such tax
withholding amounts to the Company. The shares of Common Stock may be sold as
part of a block trade with other participants of the Plan in which all
participants receive an average price. Any adverse consequences to you resulting
from the procedure permitted under this Section 10, including, without
limitation, tax consequences and any loss of prospective stock appreciation,
shall be your sole responsibility and there shall be no liability to the Company
for any adverse consequences of any nature whatsoever.

(c) The Company may, in its discretion, permit or require you to satisfy all or
any portion of the tax withholding obligations described in this Section 10 by
deducting from the shares of Common Stock otherwise deliverable to you in
settlement of the option a number of shares of Common Stock having a fair market
value, as determined by the Company as of the date on which the tax obligations
arise, not in excess of the minimum amount of such tax obligations determined by
the applicable withholding rates.

(d) You hereby acknowledge that you understand that you may suffer adverse tax
consequences as a result of the exercise of the option or disposition of the
shares. You hereby represent that you have consulted with any tax consultants
the you deem advisable in connection with the exercise of the option or
disposition of the shares and that you are not relying on the Company for any
tax advice.

11. EMPLOYMENT CONDITIONS. In accepting the option, you acknowledge that:

(a) Any notice period mandated under any applicable laws shall not be treated as
service for the purpose of determining the vesting of the option; and your right
to receive shares of Common Stock in settlement of the option after termination
as an employee, if any, will be

 

5



--------------------------------------------------------------------------------

measured by the date of your termination as an employee and will not be extended
by any notice period mandated under the applicable law. Subject to the foregoing
and the provisions of the Plan, the Company, in its sole discretion, shall
determine whether your status as an employee or other service-provider has
terminated and the effective date of such termination.

(b) The vesting of the option shall cease upon, and no portion of the option
shall become vested following, your termination as an employee or other
service-provider for any reason except as may be explicitly provided by the Plan
or this Stock Option Agreement. Unless otherwise provided in the Plan or this
Stock Option Agreement, the unvested portion of the option at the time of your
termination as an employee or other service-provider will be forfeited.

(c) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, subject to Section 8.6.5 of the Plan.

(d) The grant of the option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past.

(e) All decisions with respect to future option grants, if any, will be at the
sole discretion of the Company.

(f) You are voluntarily participating in the Plan.

(g) The option is an extraordinary item that does not constitute compensation of
any kind for service rendered to the Company (or any Subsidiary), and which is
outside the scope of your employment contract, if any. In addition, the option
is not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

(h) The future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty. If you obtain shares upon settlement of the
option, the value of those shares may increase or decrease.

(i) No claim or entitlement to compensation or damages arises from termination
of the option or diminution in value of the option or shares of Common Stock
acquired upon settlement of the option resulting from your termination of
employment or service (for any reason whether or not in breach of the local law)
and you irrevocably release the Company and each Subsidiary from any such claim
that may arise. If, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen then, by signing this Stock
Option Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such a claim.

 

6



--------------------------------------------------------------------------------

12. GENERAL PROVISIONS.

(a) Successors and Assigns. Except as provided herein to the contrary, this
Stock Option Agreement shall be binding upon and inure to the benefit of the
parties to this Stock Option Agreement, their respective successors and
permitted assigns.

(b) No Assignment. Except as otherwise provided in this Stock Option Agreement,
you shall not assign any of your under this Stock Option Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Stock Option Agreement, but no such assignment shall release the
Company of any obligations pursuant to this Stock Option Agreement.

(c) Severability. The validity, legality or enforceability of the remainder of
this Stock Option Agreement shall not be affected even if one or more of the
provisions of this Stock Option Agreement shall be held to be invalid, illegal
or unenforceable in any respect.

(d) Administration. Any determination by the Administrator in connection with
any question or issue arising under the Plan or this Stock Option Agreement
shall be final, conclusive, and binding on you, the Company, and all other
persons.

(e) Headings. The section headings in this Stock Option Agreement are inserted
only as a matter of convenience, and in no way define, limit or interpret the
scope of this Stock Option Agreement or of any particular section.

(f) Delivery of Documents and Notices. Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Stock Option Agreement provides for effectiveness only upon actual receipt of
such notice) upon personal delivery through electronic delivery at the e-mail
address, if any, provided for you by the Company, or, upon deposit in the local
postal service, by registered or certified mail, or with a nationally recognized
overnight courier service with postage and fees prepaid, addressed to the other
party at the address of such party set forth in this Stock Option Agreement or
at such other address as such party may designate in writing from time to time
to the other party.

(i) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Option Notice, this Stock Option
Agreement, and any reports of the Company provided generally to the Company’s
shareholders, may be delivered to you electronically. In addition, if permitted
by the Company, you may deliver electronically this Stock Option Agreement and
Exercise Notice called for by Section 7(a) to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.

(ii) Consent to Electronic Delivery. You acknowledge that you have read
Section 12(f)(i) of this Stock Option Agreement and consent to the electronic
delivery of the Plan documents and, if permitted by the Company, the delivery of
this Stock Option Agreement

 

7



--------------------------------------------------------------------------------

and exercise notice, as described in Section 12(f)(i) You acknowledge that you
may receive from the Company a paper copy of any documents delivered
electronically at no cost to you by contacting the Company by telephone or in
writing. You further acknowledge that you will be provided with a paper copy of
any documents if the attempted electronic delivery of such documents fails.
Similarly, you understand that you must provide the Company or any designated
third party administrator with a paper copy of any documents if the attempted
electronic delivery of such documents fails. You may revoke your consent to the
electronic delivery of documents described in Section 12(f)(i) or may change the
electronic mail address to which such documents are to be delivered (if you have
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, you understand that you are not required to consent to
electronic delivery of documents described in Section 12(f)(i).

13. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control. This Stock Option Agreement is
governed by the laws of the State of Delaware.

14. CLAWBACK POLICY. Your option is subject to the terms of the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require forfeiture of the option and repayment or
forfeiture of any shares of Common Stock or other cash or property received with
respect to the option (including any value received from a disposition of the
shares acquired upon exercise of the option).

 

8



--------------------------------------------------------------------------------

NEKTAR THERAPEUTICS

2012 PERFORMANCE INCENTIVE PLAN

STOCK OPTION AGREEMENT

(NON-EMPLOYEE DIRECTORS)

Pursuant to the Stock Option Grant Notice, which may be in such form (including
electronic form) as prescribed by the Administrator from time to time (“Option
Notice”), and this Stock Option Agreement, Nektar Therapeutics (the “Company”)
has granted you an option under its 2012 Performance Incentive Plan (the “Plan”)
to purchase the number of shares of the Company’s Common Stock indicated in the
Option Notice at the exercise price indicated in the Option Notice. Defined
terms not explicitly defined in this Stock Option Agreement but defined in the
Plan shall have the same definitions as in the Plan.

The details of your option are as follows:

1. VESTING. Subject to the limitations contained herein, your option will vest
as provided in the Option Notice, provided that vesting will cease upon the
termination of your continuous employment or service with the Company or any of
its Subsidiaries (your “Continuous Service”). Notwithstanding the foregoing, in
the event your Continuous Service is terminated as a result of your death, your
option shall become fully vested and exercisable as of the date of such
termination.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares subject to your
option and your exercise price per share referenced in the Option Notice may be
adjusted from time to time for capitalization adjustments, as provided in the
Plan.

3. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in one or more of the following forms:

(a) In cash or by check;

(b) Provided that at the time of exercise the Common Stock is publicly traded on
a nationally recognized stock exchange, and as may be permitted by the Company
in its sole discretion and subject to such procedures as the Administrator may
adopt, pursuant to a “cashless exercise” with a third party who provides
financing for the purposes of (or who otherwise facilitates) the purchase or
exercise of awards; or

(c) As permitted by the Company in its sole discretion, by (i) delivery of
already-owned shares of Common Stock either that you have held for the period
required to avoid a charge to the Company’s reported earnings or that you did
not acquire, directly or indirectly from the Company, that are owned free and
clear of any liens, claims, encumbrances or security interests, and that are
valued at fair market value on the date of exercise (as determined under the
Plan), or (ii) a reduction in the number of shares of Common Stock

 

1



--------------------------------------------------------------------------------

otherwise deliverable to you (valued at their fair market value on the exercise
date, as determined under the Plan) pursuant to the exercise of the option.
“Delivery” for these purposes, in the sole discretion of the Company at the time
your option is exercised, shall include delivery to the Company of your
attestation of ownership of such shares of Common Stock in a form approved by
the Company. Notwithstanding the foregoing, your option may not be exercised by
tender to the Company of Common Stock to the extent such tender would constitute
a violation of the provisions of any law, regulation or agreement restricting
the redemption of the Company’s stock.

4. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, your option may not be exercised unless the shares issuable upon
exercise of your option are then registered under the Securities Act or, if such
shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your option must also comply with other
applicable laws and regulations governing the option, and the option may not be
exercised if the Company determines that the exercise would not be in material
compliance with such laws and regulations.

5. TERM. The term of your option commences on the Date of Grant and expires upon
the earliest of the following:

(a) eighteen (18) months after the termination of your Continuous Service for
any reason other than death or Disability, provided that if during any part of
such eighteen (18)-month period the option is not exercisable solely because of
the condition set forth in Section 4, the option shall not expire until the
earlier of the Expiration Date indicated on the Option Notice or until it shall
have been exercisable for an aggregate period of eighteen (18) months after the
termination of your Continuous Service;

(b) eighteen (18) months after the termination of your Continuous Service due to
Disability;

(c) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for a reason other than death;

(d) the Expiration Date indicated in the Option Notice (which shall not be later
than the eighth (8th) anniversary of the Date of Grant); or

(e) the eighth (8th) anniversary of the Date of Grant.

For purposes of the option, “Disability” means a “permanent and total
disability” within the meaning of Section 22(e)(3) of the Code.

 

 

2



--------------------------------------------------------------------------------

6. EXERCISE.

(a) You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company), or by
completion of such other exercise procedures as may be prescribed by the
Administrator from time to time, and payment of the exercise price to the
Secretary of the Company, or to such other person as the Company may designate,
during regular business hours, together with such additional documents as the
Company may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to arrange for the payment to the
Company of any required tax withholding in connection with such exercise as
described in Section 9 below.

(c) If your option is an incentive stock option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

7. TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option.

8. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or a Subsidiary, or of the Company or a Subsidiary to continue your
employment or service. In addition, nothing in your option shall obligate the
Company or any Subsidiary, their respective shareholders, boards of directors,
officers or employees to continue any relationship that you might have as a
director or consultant for the Company or any Subsidiary.

9. TAX OBLIGATIONS.

(a) You are responsible for satisfaction of all federal, state, local and
foreign tax withholding obligations of the Company and its Subsidiaries, if any,
which arise in connection with the option, including, without limitation,
obligations arising upon (i) the exercise, in whole or in part, of the option,
(ii) the transfer, in whole or in part, of any shares acquired upon exercise of
the option, (iii) the operation of any law or regulation providing for the
imputation of interest, or (iv) the lapsing of any restriction with respect to
any shares acquired upon exercise of the option. No shares of Common Stock will
be issued until the Company has received a definitive agreement or other
documentation satisfactory to the Company, in its sole discretion, that all such
obligations have been or will be satisfied by you. Regardless of whether the
Company properly withholds the full amount of such obligations, you hereby
acknowledge and agree that all such obligations shall transfer in their entirety
from the Company to you and that such liability shall be ultimately your
responsibility and liability.

 

3



--------------------------------------------------------------------------------

(b) You hereby authorize the Company or any of its Subsidiaries to withhold from
payroll and any other amounts payable to you and otherwise agree to make
adequate provision for any sums required to satisfy the federal, state, local
and foreign tax obligations, if any, of the Company or any of its Subsidiaries
arising in connection with the option. In the event that the Company determines
that the tax obligations will not be satisfied by the method described above,
you authorize the Company’s designated third party plan administrator (i.e.
E*Trade or such successor third party administrator as the Company may designate
from time to time), to sell a number of shares of Common Stock that are
exercised under the option, which the Company determines is sufficient to
generate an amount that meets the tax obligations plus additional shares, as
necessary, to account for rounding and market fluctuations, and to pay such tax
withholding amounts to the Company. The shares of Common Stock may be sold as
part of a block trade with other participants of the Plan in which all
participants receive an average price. Any adverse consequences to you resulting
from the procedure permitted under this Section 9, including, without
limitation, tax consequences and any loss of prospective stock appreciation,
shall be your sole responsibility and there shall be no liability to the Company
for any adverse consequences of any nature whatsoever.

(c) The Company may, in its discretion, permit or require you to satisfy all or
any portion of the tax withholding obligations described in this Section 9 by
deducting from the shares of Common Stock otherwise deliverable to you in
settlement of the option a number of shares of Common Stock having a fair market
value, as determined by the Company as of the date on which the tax obligations
arise, not in excess of the minimum amount of such tax obligations determined by
the applicable withholding rates.

(d) You hereby acknowledge that you understand that you may suffer adverse tax
consequences as a result of the exercise of the option or disposition of the
shares. You hereby represent that you have consulted with any tax consultants
the you deem advisable in connection with the exercise of the option or
disposition of the shares and that you are not relying on the Company for any
tax advice.

10. EMPLOYMENT CONDITIONS. In accepting the option, you acknowledge that:

(a) Any notice period mandated under any applicable laws shall not be treated as
service for the purpose of determining the vesting of the option; and your right
to receive shares of Common Stock in settlement of the option after termination
as an employee, if any, will be measured by the date of your termination as an
employee and will not be extended by any notice period mandated under the
applicable law. Subject to the foregoing and the provisions of the Plan, the
Company, in its sole discretion, shall determine whether your status as an
employee or other service-provider has terminated and the effective date of such
termination.

(b) The vesting of the option shall cease upon, and no portion of the option
shall become vested following, your termination as an employee or other
service-provider for any reason except as may be explicitly provided by the Plan
or this Stock Option Agreement. Unless otherwise provided in the Plan or this
Stock Option Agreement, the unvested portion of the option at the time of your
termination as an employee or other service-provider will be forfeited.

 

4



--------------------------------------------------------------------------------

(c) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, subject to Section 8.6.5 of the Plan.

(d) The grant of the option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past.

(e) All decisions with respect to future option grants, if any, will be at the
sole discretion of the Company.

(f) You are voluntarily participating in the Plan.

(g) The option is an extraordinary item that does not constitute compensation of
any kind for service rendered to the Company (or any Subsidiary), and which is
outside the scope of your employment contract, if any. In addition, the option
is not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

(h) The future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty. If you obtain shares upon settlement of the
option, the value of those shares may increase or decrease.

(i) No claim or entitlement to compensation or damages arises from termination
of the option or diminution in value of the option or shares of Common Stock
acquired upon settlement of the option resulting from your termination of
employment or service (for any reason whether or not in breach of the local law)
and you irrevocably release the Company and each Subsidiary from any such claim
that may arise. If, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen then, by signing this Stock
Option Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such a claim.

11. GENERAL PROVISIONS.

(a) Successors and Assigns. Except as provided herein to the contrary, this
Stock Option Agreement shall be binding upon and inure to the benefit of the
parties to this Stock Option Agreement, their respective successors and
permitted assigns.

(b) No Assignment. Except as otherwise provided in this Stock Option Agreement,
you shall not assign any of your under this Stock Option Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Stock Option Agreement, but no such assignment shall release the
Company of any obligations pursuant to this Stock Option Agreement.

 

5



--------------------------------------------------------------------------------

(c) Severability. The validity, legality or enforceability of the remainder of
this Stock Option Agreement shall not be affected even if one or more of the
provisions of this Stock Option Agreement shall be held to be invalid, illegal
or unenforceable in any respect.

(d) Administration. Any determination by the Administrator in connection with
any question or issue arising under the Plan or this Stock Option Agreement
shall be final, conclusive, and binding on you, the Company, and all other
persons.

(e) Headings. The section headings in this Stock Option Agreement are inserted
only as a matter of convenience, and in no way define, limit or interpret the
scope of this Stock Option Agreement or of any particular section.

(f) Delivery of Documents and Notices. Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Stock Option Agreement provides for effectiveness only upon actual receipt of
such notice) upon personal delivery through electronic delivery at the e-mail
address, if any, provided for you by the Company, or, upon deposit in the local
postal service, by registered or certified mail, or with a nationally recognized
overnight courier service with postage and fees prepaid, addressed to the other
party at the address of such party set forth in this Stock Option Agreement or
at such other address as such party may designate in writing from time to time
to the other party.

(i) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Option Notice, this Stock Option
Agreement, and any reports of the Company provided generally to the Company’s
shareholders, may be delivered to you electronically. In addition, if permitted
by the Company, you may deliver electronically this Stock Option Agreement and
Exercise Notice called for by Section 6(a) to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.

(ii) Consent to Electronic Delivery. You acknowledge that you have read
Section 11(f)(i) of this Stock Option Agreement and consent to the electronic
delivery of the Plan documents and, if permitted by the Company, the delivery of
this Stock Option Agreement and exercise notice, as described in
Section 11(f)(i) You acknowledge that you may receive from the Company a paper
copy of any documents delivered electronically at no cost to you by contacting
the Company by telephone or in writing. You further acknowledge that you will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails. Similarly, you understand that you must provide the
Company or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails. You may
revoke your consent to the electronic delivery of documents described in
Section 11(f)(i) or may change the electronic mail address to which such
documents are to be delivered (if you have provided an electronic mail address)
at any time by notifying the Company of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail. Finally, you understand
that you are not required to consent to electronic delivery of documents
described in Section 11(f)(i).

 

6



--------------------------------------------------------------------------------

12. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control. This Stock Option Agreement is
governed by the laws of the State of Delaware.

13. CLAWBACK POLICY. Your option is subject to the terms of the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require forfeiture of the option and repayment or
forfeiture of any shares of Common Stock or other cash or property received with
respect to the option (including any value received from a disposition of the
shares acquired upon exercise of the option).

 

7